In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00330-CV


                           LUBBOCK COUNTY, APPELLANT

                                              V.

                               OSCAR REYNA, APPELLEE

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
            Trial Court No. 2018-530.166, Honorable David L. Gleason, Presiding

                                     January 5, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Lubbock County, appeals from a jury verdict finding appellee, Oscar

Reyna, entitled to lifetime income benefits under Texas Labor Code section 408.161.

Lubbock County also challenges the trial court’s award of Reyna’s commuted attorney’s

fees. We affirm the trial court’s judgment.
                            Factual and Procedural Background


          Reyna was injured on May 14, 2013, while working as a maintenance supervisor

at the Lubbock County Courthouse. The injury occurred when Reyna was attempting to

repair an issue with a tractor when his head got caught in the hydraulics, causing a

significant crushing injury to Reyna’s jaw and neck area. After undergoing extensive

rehabilitation, Reyna returned to work for Lubbock County as a maintenance supervisor

in September of 2013. Reyna retired from that position in late November of 2015.


          Reyna was examined by a Texas Department of Insurance, Division of Workers’

Compensation (DWC) designated doctor in July of 2015 and assessed an eighty-one

percent impairment rating. In May of 2017, Reyna was examined by a second designated

doctor to assess the extent of Reyna’s compensable injury. This second designated

doctor determined that Reyna’s compensable injury did not include a traumatic brain

injury.    However, in response to a letter of clarification from the DWC, the second

designated doctor reversed his opinion and determined that Reyna did sustain a traumatic

brain injury that caused “incurable insanity or . . . imbecility.”


          Reyna sought lifetime income benefits for his cognitive issues arising from his

compensable injury. Lubbock County denied Reyna’s claim so a hearing was held before

a DWC Administrative Law Judge (ALJ), who found that Reyna suffered a traumatic brain

injury but that the injury did not meet the definition of imbecility that would entitle him to

lifetime income benefits. The ALJ’s determination was affirmed by the DWC Appeals

Panel. Both parties filed petitions for judicial review with Lubbock County appealing the

inclusion of the traumatic brain injury in the compensable injury and Reyna appealing his


                                               2
non-entitlement to lifetime income benefits. These two causes were consolidated into the

instant case.


       Trial was held to a jury. At the close of the trial, the jury agreed with the DWC that

Reyna had suffered a traumatic brain injury but overturned the DWC’s determination that

the injury did not result in incurable insanity or imbecility. Following the trial, Reyna sought

an order awarding him attorney’s fees pursuant to the Texas Labor Code.1 At the hearing

on attorney’s fees, the trial court granted Reyna’s motion challenging Lubbock County’s

standing to challenge Reyna’s claim for attorney’s fees and approving Reyna’s request

for $207,000 in attorney’s fees. The final judgment, however, orders that “a lump-sum

payment of attorney fees” be paid by Lubbock County out of Reyna’s benefits “in

accordance with a separate order of the Court incorporated herein by reference.”

However, there is no separate order specifying the amount of attorney’s fees awarded by

the trial court found in the appellate record.


       By its appeal, Lubbock County presents six issues. By its first issue, Lubbock

County contends that the evidence that Reyna was incurably insane or an imbecile was

not supported by factually sufficient evidence. Its second issue contends that the trial

court erred in submitting the definitions of incurable imbecility and incurable insanity in its

jury charge over Lubbock County’s objections.             By its third issue, Lubbock County

contends that the trial court erred in admitting evidence of the personal finances of its

expert witness over objection. Its fourth issue contends that the trial court erred in finding

that Lubbock County does not have standing to challenge the award of Reyna’s attorney’s



       1   See TEX. LABOR CODE ANN. § 408.221(b) (West 2015).

                                                  3
fees. By its fifth issue, Lubbock County contends that the trial court erred in finding that

Suzanne Novak, M.D., was not a proper rebuttal witness on the issue of attorney’s fees.

Finally, by its sixth issue, Lubbock County contends that the trial court erred in commuting

Reyna’s attorney’s fees on the basis of erroneous life expectancy tables because such

an award constitutes monetary damages that violate sovereign immunity.


                               Issue One – Factual Sufficiency


       By its first issue, Lubbock County contends that the evidence is not factually

sufficient to support the jury’s determination that Reyna is entitled to lifetime income

benefits. Reyna contends that Lubbock County waived its factual sufficiency challenge

by not asserting it in a timely filed motion for new trial.


       Rule 324 of the Texas Rules of Civil Procedure provides that to preserve a

complaint of factual insufficiency of the evidence to support a jury finding for appellate

review, the complaint must be presented to the trial court in a motion for new trial. TEX.

R. CIV. P. 324(b)(2). Lubbock County did not file a motion for new trial. Consequently,

Lubbock County failed to preserve its challenge to the factual sufficiency of the evidence.

We overrule Lubbock County’s first issue.


                            Issue Two – Jury Charge Definitions


       By its second issue, Lubbock County contends that the trial court erred in

submitting definitions of incurable imbecility and incurable insanity in its jury charge other

than the definitions proposed by Lubbock County. Reyna responds contending that

Lubbock County did not sufficiently apprise the trial court of the grounds for its objections



                                               4
to the trial court’s definitions and, therefore, those objections have not been preserved for

appellate review.


       A request for a definition in the court’s charge must be made separate and apart

from the party’s objections to the court’s charge. TEX. R. CIV. P. 273. Objections must be

presented to the court in writing or be dictated into the record in the presence of the court

and opposing counsel before the charge is read to the jury.              TEX. R. CIV. P. 272.

Furthermore, an objection must point out distinctly what is objectionable in the charge

and the grounds for the objection. TEX. R. CIV. P. 274. If an objection to a charge is not

made in this manner, it is considered waived.           TEX. R. CIV. P. 272; Castleberry v.

Branscum, 721 S.W.2d 270, 276-77 (Tex. 1986). General objections are not sufficient to

preserve error. See City of Brenham v. Honerkamp, 950 S.W.2d 760, 766 (Tex. App.—

Austin 1997, writ denied) (objection that definition is “not the law in Texas” is not specific

enough to preserve error). Further, the objection raised at trial must comport with the

complaint presented on appeal. Delaney v. Scheer, No. 03-02-00273-CV, 2003 Tex. App.

LEXIS 1080, at *8 (Tex. App.—Austin Feb. 6, 2003, no pet.).


       In the present case, the trial court’s jury charge defined “imbecility” as “a brain

injury which so affects the non-vocational quality of life by eliminating his ability to engage

in a range of usual cognitive processes.” The charge defined “incurable insanity” as “a

severe social or cognitive dysfunction that affects the quality of the personal, non-

vocational life in a significant activity and is incurable if it is unlikely that normal function

can be returned.” Lubbock County objected to these definitions and requested that the

definition of imbecility require that the claimant be “permanently unemployable” and that

the definition of incurable insanity also provide that the effect be “comparable to the loss

                                               5
of two members or sight of both eyes.” The trial court overruled Lubbock County’s

objection and the jury charge was submitted with the initial definitions.


       In voicing its objections to these definitions, Lubbock County cited the plaintiff’s

proposed definition of imbecile in the case of Chamul. See Chamul v. Amerisure Mut.

Ins. Co., 486 S.W.3d 116, 120 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). The

issue addressed in the Chamul case regarded whether the definition of imbecility that had

been used by the Division of Workers’ Compensation in Chamul’s case and generally

was an appropriate definition. Id. at 119. That definition was taken from a 1991 dictionary

which provides that imbecility “contemplates that the affected individual will not only

require supervision in the performance of routine tasks, but will have a mental age of

three to seven years.”        Id. (quoting WEBSTER’S NINTH NEW COLLEGIATE DICTIONARY

(1991)).2 The Chamul court rejected this definition because its overly narrow, age-

specific definition would lead to absurd results wherein a claimant that suffered a

traumatic brain injury that resulted in the claimant’s mental age being less than three

years would be excluded from receiving lifetime income benefits. Id. at 127. In the

present case, the definition of imbecility that was submitted to the jury did not include any

sort of age-based limitation. Consequently, because Lubbock County’s reference to

Chamul did not specifically identify an applicable ground for its objection to the definition

of imbecile used by the trial court, we cannot conclude that this reference preserved any

error regarding the definition. See TEX. R. CIV. P. 274.




        2 The Division of Workers’ Compensation hearing officer cited two sources in Chamul to support

the use of this definition: Liberty Mut. Ins. Co. v. Camacho, 228 S.W.3d 453 (Tex. App.—Beaumont 2007,
pet. denied), and DWC Appeals Panel Decision No. 961340, 1996 TX Wrk. Comp. LEXIS 4631 (Aug. 21,
1996).

                                                  6
        In addition, Lubbock County cites Chamul for the definition of imbecility that was

proposed by the claimant. A review of the opinion reveals that this proposed definition

was not analyzed by the Chamul court. Consequently, we cannot understand how

Lubbock County’s reference to Chamul put the trial court on notice as to the grounds of

its objection. See id.


        Finally, Lubbock County contends that, “[a] review of both counsels’ objections and

the mutual one-name references of Chamal [sic] and Comacho3 [sic] indicates the off-

record conference with the trial judge involved a detailed discussion on the case law and

arguments regarding the proposed definitions.” As a reviewing court, we are constrained

to review objections that may be found within the record. See TEX. R. APP. P. 33.1.

Consequently, we cannot presume that a discussion that was not made part of the record

advised the trial court of the grounds for an objection to the court’s charge.


        Because we do not find any specific identification of the grounds for Lubbock

County’s objection to the trial court’s definitions of incurable imbecility and insanity,

nothing is preserved for our review. We overrule Lubbock County’s second issue.


                               Issue Three – Impeachment of Expert


        By its third issue, Lubbock County contends that the trial court erred in admitting

evidence of the personal finances of its expert witness, Andrew Brylowski, M.D. Reyna

responds contending that Lubbock County waived any objection to the challenged


          3 The only reference to the Camacho case that we find in the discussion of the trial court’s charge

came when Reyna requested a different definition of imbecility by explaining, “the Camacho case, which is
cited in the Chamul case, provides us with a more recent definition, that being the definition for ‘imbecile’ is
a ‘mentally deficient person –.’” As such, the record does not reflect how any reference to the Camacho
case could be said to have specifically identified the grounds for any objection to the trial court’s definition
of imbecile.

                                                       7
evidence. Reyna also argues that any error in the admission of this evidence was

harmless and, therefore, not reversible.


       Objections challenging the admissibility of testimony provided by deposition are to

be asserted in the same manner as if the deponent were testifying live. See TEX. R. CIV.

P. 199.5(e); Volunteer Council of Denton State Sch., Inc. v. Murdine Berry, 795 S.W.2d

230, 235-36 (Tex. App.—Dallas 1990, writ denied) (failure to object to competency of

deposition testimony when read into the record waives appellate review of alleged error);

Nat’l Bankers Life Ins. Co. v. Rosson, 400 S.W.2d 366, 371 (Tex. Civ. App.—Dallas 1966,

writ ref’d n.r.e.) (objection that goes to competency and relevancy of evidence must be

raised at the time of offer). To preserve error in the admission of evidence, a party must

make a timely objection. An objection is timely if it is made when the evidence is offered.

Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 409-10 (Tex. 1998); Hoxie Implement

Co. v. Baker, 65 S.W.3d 140,145 (Tex. App.—Amarillo 2001, pet. denied). Even when a

timely objection is made, it is waived if substantially similar evidence is subsequently

presented to the jury without objection. Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d

897, 907 (Tex. 2004). The objection must identify the objectionable evidence, identify the

rule or legal principle that bars admission of the evidence, and explain how the evidence

violates the rule or legal principle. Burleson v. Finley, 581 S.W.2d 304, 310 (Tex. App.—

Austin 1979, writ ref’d n.r.e.). A party may request a running objection by describing the

scope of objectionable evidence and asking the court to grant a running objection

covering all subsequent evidence that fits that description. Ramirez, 159 S.W.3d at 907.

A running objection must be specific and is waived if the party fails to object to similar




                                            8
evidence that is not covered by the running objection. Id.; Richardson v. Green, 677

S.W.2d 497, 501 (Tex. 1984).


        Lubbock County’s third issue specifically addresses the admission of evidence

regarding its expert witness’s personal financial situation while going through a divorce,

which resulted in $790,000 in tax liens against his personal residence. Lubbock County

objected to this evidence in a writing filed before trial but this objection did not identify any

basis for the objection.4 Immediately before the recorded deposition was played for the

jury, Lubbock County objected on the bases that the evidence was irrelevant to the

expert’s medical opinion and its probative value was substantially outweighed by its

prejudicial effect. However, the record reflects that once the deposition was played for

the jury, Lubbock County did not object at each instance when evidence of its expert’s

personal finances was presented and it did not request a running objection to this

evidence either. Consequently, we conclude that Lubbock County waived its objection to

the admission of this evidence.


        Moreover, even if Lubbock County had properly preserved its claim of error to the

admission of evidence relating to its expert’s personal finances and assuming without

deciding that we would have found the ruling to be erroneous, we conclude that any error

would not have caused such harm as to justify reversal of the judgment. Lubbock County

bore the burden to establish harm—that the error was reasonably calculated to cause

and probably did cause rendition of an improper judgment. In re E.A.K., 192 S.W.3d 133,

148 (Tex. App.—Houston [14th Dist.] 2006, pet. denied). “We review the entire record,



        4Lubbock County’s written objection merely identifies two portions of the recorded deposition and
two exhibits as objectionable but does not identify any basis for why this evidence is objectionable.

                                                   9
and require the complaining party to demonstrate that the judgment turns on the particular

evidence admitted.” Nissan Motor Co. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004).

Whether erroneously admitted evidence is harmful is often more a matter of judgment

than a precise measurement. Id. “In making that judgment, we have sometimes looked

to the efforts made by counsel to emphasize the erroneous evidence and whether there

was contrary evidence that the improperly admitted evidence was calculated to

overcome.” Id.


       In the present case, Lubbock County’s expert’s testimony was questioned by

Reyna’s treating doctor as well as by a neuropsychologist called by Reyna. Lubbock

County’s expert admitted in his deposition that the normal course of his practice involves

performing required medical examinations for insurance carriers.5 He also admitted that

he only sees approximately ten patients and that visits with these patients are infrequent

and usually last around forty-five minutes. The jury also heard that Lubbock County’s

expert used two different curriculum vitaes but that the one he submitted in this case was

the one that omitted references to the work he does for law firms that perform workers’

compensation defense work. All of this evidence conveyed to the jury that Lubbock

County’s expert’s financial interests were tied to his work performed for insurance

carriers. Finally, Lubbock County cites Reyna’s statement in closing argument that the

jury knows who Lubbock County’s expert needs “to keep happy to pay off those tax bills.”

However, this bit of Reyna’s closing argument is less than a paragraph of the fourteen

pages of Reyna’s closing argument. Considering all the evidence, we cannot conclude



       5 Only insurance carriers may request required medical examinations in the workers’ compensation
context. See TEX. LABOR CODE ANN. § 408.004 (West 2015).

                                                  10
that any error in the admission of evidence of Lubbock County’s expert witness’s finances

was reasonably calculated to cause and probably did cause the rendition of an improper

judgment in this case.


      For the foregoing reasons, we overrule Lubbock County’s third issue.


                         Issues Four Through Six – Attorney’s Fees


      By its fourth through sixth issues, Lubbock County challenges various rulings by

the trial court that resulted in its purported award of attorney’s fees in favor of Reyna.

While we conclude that the judgment is final for appellate purposes, the record does not

contain a written order awarding attorney’s fees, which renders Lubbock County’s final

three issues moot.


      This Court has jurisdiction only over appeals from final judgments of trial courts as

well as a few, statutorily listed interlocutory orders. Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West

Supp. 2020) (non-exhaustive list of interlocutory orders that may be appealed). We are

to presume that a judgment is final when it is entered after a conventional trial on the

merits. Vaughn v. Drennon, 324 S.W.3d 560, 562 (Tex. 2010); Moritz v. Preiss, 121

S.W.3d 715, 718-19 (Tex. 2003). This presumption, otherwise known as the Aldridge

presumption, states:


      When a judgment, not intrinsically interlocutory in character, is rendered and
      entered in a case regularly set for a conventional trial on the merits, no order
      for a separate trial of issues having been entered pursuant to [the] Texas
      Rules of Civil Procedure, it will be presumed for appeal purposes that the
      Court intended to, and did, dispose of all parties legally before it and of all
      issues made by the pleadings between such parties.


                                            11
N. E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 897-98 (Tex. 1966). Under this

presumption, a judgment need not expressly dispose of all issues or claims to be final.

Vaughn, 324 S.W.3d at 562.


        In the present case, the trial court entered its judgment after holding a conventional

trial on the merits without an order for a separate trial of any issues, entitled its judgment

a “Final Judgment,” and included a statement in the judgment that all relief requested that

is not expressly granted is denied, all of which indicate finality. Lehmann, 39 S.W.3d at

201. The record reveals nothing to otherwise indicate that the trial court did not intend to

finally dispose of the entire case. Moritz, 121 S.W.3d at 719. Consequently, we conclude

that the judgment in the present case is final.


        While we conclude that the judgment entered in this case is final, it does not make

an award of attorney’s fees as challenged by Lubbock County. As to the issue of

attorney’s fees, the judgment provides, “the Court ORDERS a lump-sum payment of

attorney fees payable to Plaintiff’s attorney to be paid out of Plaintiff’s benefits in

accordance with a separate order of the Court incorporated herein by reference.”

However, the record does not contain a separate order identifying how attorney’s fees

are to be paid or the amount of those attorney’s fees.6


        Lubbock County argues that the trial court erred in finding that Lubbock County did

not have standing to challenge the trial court’s award of attorney’s fees to Reyna (Issue

Four), excluding its rebuttal witness on the issue of attorney’s fees (Issue Five), and


        6 After thoroughly reviewing the clerk’s record and contacting the district clerk to obtain a copy of

the separate order referenced by the judgment, we notified the parties that the record did not reflect an
order on attorney’s fees. Reyna responded indicating that the trial court appears not to have signed a
separate order on attorney’s fees.

                                                    12
awarding lump-sum attorney’s fees based on Reyna’s life expectancy, which constituted

monetary damages in violation of Lubbock County’s sovereign immunity (Issue Six).

These issues presume that the trial court entered an award of attorney’s fees in favor of

Reyna. However, as indicated above, the record does not contain an order awarding

attorney’s fees. As such, Lubbock County’s challenges are moot. We cannot reverse an

order not entered by the trial court. Consequently, we overrule Lubbock County’s fourth

through sixth issues.


        Any complaint regarding the trial court’s failure to enter an award of attorney’s fees

should have been raised by way of a motion for new trial or motion for correction,

modification, or reformation of the judgment filed at a time when the trial court retained

plenary power over the case. See Demler v. Demler, 836 S.W.2d 696, 700 (Tex. App.—

Dallas 1992, no writ) (claim of error in award of attorney’s fees is waived on appeal if not

raised in timely motion for new trial or other post-judgment motion).


                                         Conclusion


        Having overruled each of Lubbock County’s issues, we affirm the judgment of the

trial court.




                                                          Judy C. Parker
                                                             Justice




                                              13